Citation Nr: 0332794	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-19052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from October 1940 to 
October 1945 (including a period as a prisoner of war (POW)), 
and he again served on active duty from March 1948 to May 
1967, at which point he retired.  The veteran died in July 
1999, and the appellant is his widow.  

This case comes to the Board of Veterans' Appeals (Board) 
from an RO decision which denied service connection for the 
cause of the veteran's death, which was claimed by his widow 
in order to establish entitlement to Dependency and Indemnity 
Compensation (DIC).  The Board notes that the RO also denied 
entitlement to DIC under the alternative basis of 38 U.S.C.A. 
§ 1318, but that issue is moot in light of the Board's 
favorable decision establishing DIC entitlement based on 
service connection for the cause of the veteran's death.


FINDINGS OF FACT

The veteran died of lung cancer that developed years after 
service.  His service-connected psychiatric disorder was a 
proximate cause of his post-service cigarette smoking which 
led to the fatal lung cancer.


CONCLUSION OF LAW

The veteran's fatal lung cancer is deemed service-connected 
on a secondary basis, and the criteria for service connection 
for the cause of his death are met.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3. 310, 3.312 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's widow claims service connection for the cause 
of his death, in order to establish entitlement to DIC.  
Given the favorable decision of the Board, there has been 
adequate VA compliance with the notice and duty to assist 
provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death. For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including cancer, which are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary 
service connection may be found in certain instances in which 
a service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, compensation may be granted for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet.App. 439 (1995). 

For claims received by the VA after June 9, 1998, a 
disability or death will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

Notwithstanding the above prohibition of direct service 
connection for conditions due to use of tobacco products, a 
recent precedent opinion of the VA's General Counsel held 
that in some instances secondary service connection may be 
granted for a disease resulting from a veteran's use of 
tobacco after service, if the tobacco use itself was due to 
an established service-connected condition.  In making this 
determination (which involves the principle of proximate 
cause), the following questions must be answered: (1) whether 
the service-connected disability caused the veteran to use 
tobacco products after service; (2) if so, whether the use of 
tobacco products as a result of the service-connected 
disability was a substantial factor in causing a secondary 
disability; and (3) whether the secondary disability would 
not have occurred but for the use of tobacco products caused 
by the service-connected disability.  If these questions are 
answered in the affirmative, the secondary disability may be 
service-connected.  Further, the secondary disability may be 
considered as a possible basis for service connection fo the 
veteran's death.  VAOPGCPREC 6-2003 (October 28, 2003).  One 
of the cases discussed in this VA General Counsel's opinion 
involved a former POW who died of lung cancer (his widow 
claimed DIC based on service connection for the cause of 
death); doctors in that case noted the lung cancer was 
related to tobacco abuse (smoking), and that the veteran's 
service-connected psychiatric disorder played a significant 
role in his smoking and failure to stop the habit.

The veteran in the instant case served on active duty in the 
Army from October 1940 to October 1945, and from March 1948 
to May 1967, at which point he retired.  During his World War 
II service he engaged in combat, and he was a POW of the 
Germans for a number of months.  During his Korean Conflict 
service he again engaged in combat and was wounded in action.  

The veteran's established service-connected conditions during 
his lifetime were post-traumatic stress disorder (PTSD) and a 
general anxiety disorder (rated 30 percent), postoperative 
peptic ulcer disease and irritable bowel syndrome (rated 20 
percent), peripheral neuropathy of the right upper extremity 
(rated 10 percent), peripheral neuropathy of the left upper 
extremity (rated 10 percent), peripheral neuropathy of the 
right lower extremity (rated 10 percent), peripheral 
neuropathy of the left lower extremity (rated 10 percent), 
varicose veins of the left leg (rated 10 percent), residuals 
of a shell fragment wound to the right arm and shoulder 
(rated 0 percent), residuals of a shell fragment wound to the 
left side of the head (rated 0 percent), residuals of a shell 
fragment wound to the left knee (rated 0 percent), and 
cataracts (rated 0 percent).  His combined compensation 
rating under the table of 38 C.F.R. § 4.25 was 70 percent.

The veteran died in in July 1999.  The death certificate 
indicates that the immediate cause of death was pneumonia, 
and this was due to or the consequence of lung cancer.  The 
terminal hospital records from July 1999 likewise show lung 
cancer (which had been diagnosed earlier that year) was the 
cause of death.  The terminal records note the veteran's 
history of heavy cigarette smoking.  Available medical 
records detail his tobacco abuse both during service and for 
many years after service.  The medical records also describe 
his service-connected psychiatric disorder.  

In consideration of the medical records of this former POW 
and combat veteran, the Board finds that his service-
connected psychiatric disorder was a major factor in his 
post-service smoking/tobacco abuse.  It is well known that 
smoking is a substantial factor in many cases in which lung 
cancer develops.  It also appears that the veteran's fatal 
lung cancer would not have occurred but for his post-service 
smoking which stemmed from his service-connected psychiatric 
disorder.  

In short, the veteran's fatal lung cancer is deemed service-
connected on a secondary basis.  38 C.F.R. § 3.310; 
VAOPGCPREC 6-2003.  As the service-connected lung cancer led 
to the veteran's death, service connection for the cause of 
his death is warranted.  On this basis his widow is entitled 
to DIC.  In making this decision, the Board has fully applied 
the benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



